United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.J., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
AIR MARSHAL SERVICE,
Brooklyn Heights, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0722
Issued: August 1, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 13, 2017 appellant, through counsel, filed a timely appeal from a January 6,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to consider the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant met his burden of proof to establish a right shoulder injury
causally related to the accepted March 26, 2008 employment incident.
FACTUAL HISTORY
On March 26, 2008 appellant, then a 36-year-old federal air marshal, filed a traumatic
injury claim (Form CA-1) alleging that, on that day, he injured his right shoulder while
performing pull-ups.
In an April 7, 2008 authorization for examination and treatment (Form CA-16), J.H., an
authorizing official, noted an injury date of March 26, 2008 for appellant’s right shoulder injury.
He approved treatment for the effects of the diagnosed condition.
In an April 7, 2008 attending physician’s report (Form CA-16) Part B, Dr. Larry K. Lika,
a treating osteopath Board-certified in orthopedic surgery, diagnosed bicipital tendinitis. He
described the injury as occurring while appellant was performing pull-ups and heard a pop in the
right shoulder. Dr. Lika checked a box marked “yes” to the question of whether the diagnosed
condition had been caused or aggravated by the alleged employment activity.
Dr. Lika, in an April 7, 2008 duty status report (Form CA-17), noted an injury date of
March 26, 2008, a diagnosis of bicipital tendinitis, and that appellant could return to work that
day with no restrictions.
On April 7, 2008 Dr. Lika conducted a physical examination of appellant. He noted that
appellant related hearing his right shoulder pop while doing pull-ups for his fitness examination.
Appellant’s physical examination revealed tenderness on palpation along the biceps tendon long
head, positive impingement sign, no swelling, and negative Jibe’s sign. Dr. Lika diagnosed right
shoulder bicipital tendinitis.
Further documentation was not received in the record until 2016. On January 19, 2016
appellant filed a claim for a schedule award (Form CA-7).
By letter dated January 20, 2016, OWCP acknowledged receipt of appellant’s claim for a
schedule award, but advised that no action could be taken on his claim as the March 26, 2008
traumatic claim had never been adjudicated.
By letter dated January 25, 2016, OWCP informed appellant that the evidence of record
was insufficient to establish his traumatic injury claim. It advised him regarding the required
medical and factual evidence and afforded him 30 days to provide this information.
In response to OWCP’s request, appellant submitted physical therapy notes for the period
August 8, 2014 to April 3, 2015. OWCP also received the following evidence.
A January 8, 2015 surgical report from Dr. Alan D. Davis, a treating Board-certified
orthopedic surgeon, noted a preoperative diagnosis of possible right rotator cuff tear and

2

acromioclavicular impingement pain. He performed a right shoulder arthroscopy with distal
clavicle excision and acromioplasty surgery.
On February 13, March 13, and April 10, 2015 Dr. Davis noted that appellant was seen
for postoperative follow-up. Physical examination findings were provided and diagnoses of right
shoulder impingement, rotator cuff tear, and acromioclavicular impingement pain. Dr. Davis
released appellant to return to work with restrictions on February 13 and March 13, 2015 and to
full duty with no restrictions on April 10, 2015.
In February 21, 2016 report, Dr. Joseph Deveau, a treating Board-certified family
medicine physician, noted the dates he had seen appellant and the history of injury, and provided
examination findings. He, based on review of an October 17, 2014 magnetic resonance imaging
(MRI) scan, diagnosed right shoulder partial supraspinatus and infraspinatus tendon tears, and
acromioclavicular supraspinatus tendon impingement with degenerative changes. Dr. Deveau
opined that the pull-ups appellant performed in March 2008 were a direct cause of his shoulder
tendon tears and the limitations in his right shoulder.
By decision dated March 4, 2016, OWCP denied appellant’s claim. It found that the
evidence of record established that the March 26, 2008 incident occurred as alleged, but denied
the claim as the medical evidence failed to establish that the diagnosed condition was causally
related to the accepted March 26, 2008 employment incident.
On March 14, 2016 appellant, through counsel requested a telephonic hearing before an
OWCP hearing representative, which was held on November 14, 2016.
Subsequent to the hearing appellant submitted a February 10, 2009 right knee MRI scan
and November 2, 2011 progress notes from Dr. Lika regarding right knee and right index finger
complaints.
By decision dated January 6, 2017, the hearing representative affirmed the March 4, 2016
denial of appellant’s claim.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5

3

Id.

4

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

5

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

3

To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a fact of injury has been established.6
First, the employee must submit sufficient evidence to establish that he actually experienced the
employment incident at the time, place, and in the manner alleged.7 Second, the employee must
submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.8
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.9 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is causal relationship between the employee’s diagnosed condition and the
compensable employment factors.10 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.11
ANALYSIS
Appellant alleged that he sustained a right shoulder injury as the result of performing
pull-ups on March 26, 2008. OWCP accepted that the incident occurred as alleged, but denied
the claim as it found the medical evidence insufficient to establish a causal relationship between
the accepted March 26, 2008 employment incident and the diagnosed right shoulder conditions.
The Board finds that appellant failed to meet his burden of proof.
The record contains an April 7, 2008 narrative report and Form CA-17 duty status report
from Dr. Lika diagnosing right shoulder bicipital tendinitis. In his report, Dr. Lika noted
physical examination findings and that appellant heard a pop in his right shoulder while
performing pull-ups for his fitness examination. On the CA-17 form he noted March 26, 2008 as
the date of injury and that appellant could return to work with no restrictions. The Board finds,
however, that Dr. Lika failed to adequately address the issue of causal relationship in either his
report or Form CA-17 duty status report dated April 7, 2008. Dr. Lika did not explain, with
medical rationale, the mechanism by which performing pull-ups on March 26, 2008 could have
caused or aggravated appellant’s diagnosed right shoulder bicipital tendinitis. Medical reports

6

B.F., Docket No. 09-0060 (issued March 17, 2009); Bonnie A. Contreras, supra note 4.

7

D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB 137 (2005).

8

C.B., Docket No. 08-1583 (issued December 9, 2008); D.G., 59 ECAB 734 (2008); Bonnie A. Contreras, supra
note 4.
9

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149 (2006); D’Wayne Avila, 57 ECAB
642 (2006).
10

J.J., Docket No. 09-0027 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379 (2006).

11

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

4

without any rationale on causal relationship are of diminished probative value and do not meet
an employee’s burden of proof.12
The record contains an April 7, 2008 attending physician’s report from Dr. Lika
diagnosing bicipital tendinitis which occurred while appellant was performing pull-ups. He
checked a box marked “yes” to the question of whether the diagnosed condition had been caused
or aggravated by the identified employment activity. The Board has held that when a physician’s
opinion on causal relationship which consists only of checking “yes” to a form question, without
explanation or rationale, it is of diminished probative value and is insufficient to establish a
claim.13
Appellant also submitted reports from Dr. Davis dated February 13, March 13, and
April 10, 2015 diagnosing right shoulder impingement, rotator cuff tear, and acromioclavicular
impingement. However, Dr. Davis offered no opinion as to the cause of the diagnosed
conditions. In this case, the accepted employment incident occurred on March 26, 2008, but the
record lacks any bridging evidence of a right shoulder condition until 2015.14 Thus, the reports
from Dr. Davis are of limited probative value as they failed to provide rationalized medical
opinion, based upon a complete medical history, explaining the causal relationship between
appellant’s accepted March 28, 2008 work incident and his 2015 diagnosed right shoulder
conditions.15
The record contains a February 21, 2016 report from Dr. Deveau diagnosing right
shoulder partial supraspinatus and infraspinatus tears, degenerative changes, and
acromioclavicular tendon impingements. He attributed appellant’s right shoulder tendon tears
and limitations to the pull-ups which were performed on March 26, 2008. The Board has held
that a medical report is of limited probative value on the issue of causal relationship if it contains
a conclusion regarding causal relationship which is unsupported by medical rationale.16
Dr. Deveau provided no rationale explaining how the accepted March 26, 2008 work incident
caused or aggravated appellant’s 2015 diagnosed right shoulder condition. A rationalized
explanation is especially important in this case as Dr. Deveau’s diagnoses occurred some eight
years following the accepted employment incident and there is a lack of bridging evidence from
the accepted incident to the current diagnoses.17

12

C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009); Richard A.
Neidert, 57 ECAB 474 (2006).
13

D.D., 57 ECAB 734 (2006); Sedi L. Graham, 57 ECAB 494 (2006); Cecelia M. Corley, 56 ECAB 662 (2005).

14

See Ernest C. Martinez, Docket No. 97-2855 (issued August 24, 1999).

15

See S.E., Docket No. 08-2214 (issued May 6, 2009); Ellen L. Noble, 55 ECAB 530 (2004) (medical evidence
that does not offer any opinion regarding the cause of an employee’s condition is of limited probative value on the
issue of causal relationship).
16

C.M., Docket No. 14-0088 (issued April 18, 2014); Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006).

17

B.G., Docket No. 07-0620 (issued May 23, 2007).

5

The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference of causal relation.18 An award of compensation may not
be based on surmise, conjecture, speculation, or on the employee’s own belief of causal
relationship.19 Causal relationship must be established by rationalized medical opinion
evidence.20 Appellant failed to submit such evidence and therefore he has not met his burden of
proof.
The Board notes, however, that the record does not verify that the issue of appellant’s
incurred medical expenses has been addressed. The record contains an undated Form CA-16
from the employing establishment noting a March 26, 2008 injury date and signed by J.H.
ATSAC authorizing medical treatment. Ordinarily, where the employing establishment
authorizes treatment of a job-related injury by providing the employee a properly executed
CA-16 form,21 OWCP is under contractual obligation to pay for the medical.22 The Board finds
that, upon return of the case record, this matter should be addressed.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established a right shoulder injury causally related
to the accepted March 26, 2008 employment incident.

18

L.D., Docket No. 09-1503 (issued April 15, 2010); D.I., 59 ECAB 158 (2007); Daniel O. Vasquez, 57 ECAB
559 (2006).
19

S.S., 59 ECAB 315 (2008); J.M., 58 ECAB 303 (2007); Donald W. Long, 41 ECAB 142 (1989).

20

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

21

See Val D. Wynn, 40 ECAB 666 (1989); see also Federal (FECA) Procedure Manual, Part 3 -- Medical,
Authorizing Examination and Treatment, Chapter 3.300.3(a)(3) (February 2012).
22

5 U.S.C. § 8103; 20 C.F.R. § 10.304. See L.B., Docket No. 10-0469 (issued June 2, 2010); see also Federal
(FECA) Procedure Manual, id.

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 6, 2017 is affirmed.
Issued: August 1, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

